Order entered November 29, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00702-CV

                         KAMILAH TODD, Appellant

                                       V.

  SOUTHERN METHODIST UNIVERSITY AND GRETA A. DAVIS, AN
                 INDIVIDUAL, Appellees

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-11705

                                    ORDER

      We GRANT appellant’s November 22, 2022 Unopposed Motion to Extend

Time to File Appellant’s Motion for Rehearing and/or Motion for En Banc

Reconsideration, such that her motion for rehearing or en banc reconsideration, if

any, must be filed on or before December 14, 2022.


                                            /s/   DAVID J. SCHENCK
                                                  JUSTICE